UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-1516



DORATHEA PENDERGRASS,

                                             Plaintiff - Appellant,

         versus

GERALD F. LITTLEJOHN; PAUL YATES WHITMAN,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. William B. Traxler, Jr., District
Judge. (CA-94-1224-6-21)


Submitted:   September 17, 1996      Decided:   September 30, 1996


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Dorathea Pendergrass, Appellant Pro Se. Frank Barron Grier, III,
GRIER LAW FIRM, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

    Appellant appeals from the district court's order denying

Appellant's Fed. R. Civ. P. 59 motion for a new trial. We have

reviewed the record and the district court's opinion and find no

reversible error. We deny Appellant's motion to proceed in forma

pauperis, and affirm on the reasoning of the district court.
Pendergrass v. Littlejohn, No. CA-94-1224-6-21 (D.S.C. Feb. 15,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2